DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 	Applicant’s amendment dated 12/15/2020 has been received and entered.  By the amendment, claims 1-12, 14-16 and 18-21 are now pending in the application.
Applicant’s arguments filed 12/15/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 16, the new recited limitation of “[wherein] each gold finger of the flexible circuit contacts at least both the second section and the third section of each corresponding binding soldering pad” is not disclosed in the original specification, and the added such the new limitation may change the scope of the invention and added a new matter as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, it is confusing and unclear how each gold finger of the flexible circuit contacting at least both the second section and the third section of each corresponding binding soldering pad (emphasis added).  According to the drawing, each gold finger of the flexible circuit contacts both the second section and the third section of each corresponding binding soldering pad (see fig. 15) rather than at least both of second/third section(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizawa et al., US 8,102,349, in view of Hayakawa et al., US 6,172,732, and Bae et al., US 9,974,175.
Regarding claims 1, 6-7 and 16, Ashizawa et al. figures 1, 2A, 6A and accompanying text which discloses a display device, in which a display panel comprising: 

. a display area 50
. a non-display area surrounding the display area (see fig. 2A) and including a binding area 100, wherein the binding area includes a first sub-area adjacent to the third edge (e.g., left edge) and a second sub-area adjacent to the fourth edge (e.g., right edge), each of the first and second sub-areas including a plurality of binding soldering pads112 arranged along the second direction, each of the plurality of binding soldering pads includes a first section forming an angle α1= 0o with respect to the first direction, a second section forming an angle α2 ≤ 15o with respect to the first direction, and a third section disposed adjacent to the first edge and forming an angle α3= 0o with respect to the first direction (see fig. 6A), so as satisfy the Applicant’s claimed range.
. in the first sub-area (left side area), the second end of the second section is closer to the third edge than the first end of the second section, and in the second sub-area (right side area), the second end of the second section is closer to the fourth edge than the first end of the second section (see fig. 6A)
. a flexible circuit board 30.
Ashizawa et al., however, neither disclose the first section has a width W1 in the second direction, the second section has a width W2 in the second direction, wherein W1 > W2, nor each gold finger of a flexible circuit contacts at least both the second section and the third section of each corresponding binding soldering pad.  Hayakawa et al., disclose a first section 46 having a width of WLCD and a second section 41 having a width of WTCP , wherein WLCD>WTCP (Applicant’s claimed width W1>W2)(see figs 1-4).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Ashizawa et al. wiring having a different widths as shown by Hayakawa et al. to obtain a variation in wiring resistance between the central portion and an end portion of the liquid crystal driving  circuits and the variation in area occupation ratio per unit area of the wiring disposed below the sealing material being smaller than predetermined allowable values, respectively (see Abstract). In addition, Bae et al., do disclose each gold finger of a flexible circuit 120 contacts at least both the second section and the third section of each corresponding binding soldering pad (see figs 16A-16B, IPP1/IPP2-110 contacted to OPP1/OPP2-120).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Ashizawa et al. gold finger of a flexible circuit contacted at least both the second section and the third section of each corresponding binding soldering pad as shown by Bae et al. to improve an electrical connection in an electronic device (see col. 1, ln 32-33). 
Re claim 2, wherein, in each binding soldering pad, in any two of the plurality of binding soldering pads in the first sub-area, that is closer to the third edge has a second section longer than a second section of another binding soldering pad in the any two of the plurality of binding soldering pads in the first sub-area (see fig. 6A, 112 left side)
Re claim 3, wherein in one binding soldering pad, in any two of the plurality of binding soldering pads in the second sub-area, that is closer to the fourth edge has a second section longer than a second section of another binding soldering pad in the any two of the plurality of binding soldering pads in the second sub-area (see fig. 6A, 112 right side)  
Re claim 4, wherein in the binding area 111, each of the plurality of binding soldering pads has a same length second section (e.g., two 112 in the central area).  
Re claim 5, wherein: in the binding area, a second section of each of the plurality of binding soldering pads forms a same angle α2 with respect to the first direction (e.g., two symmetric pads with the same α2).  
Re claims 8 and 18, wherein one binding soldering pad, in any two of the plurality of binding soldering pads in the first sub-area, that is closer to the third edge has a larger angle α2 than another binding soldering pad in the any two of the plurality of binding soldering pads in the first sub-area; and one binding soldering pad, in any two of the plurality of binding soldering pads in the second sub-area, that is closer to the fourth edge has a larger angle α2 than another binding soldering pad in the any two of the plurality of binding soldering pads in the second sub-area (see fig 6A, angle α2 increasing from central to the edges)
Re claims 9 and 19, wherein one binding soldering pad, in any two of the plurality of binding soldering pads in the first sub-area, that is closer to the third edge has a width greater than another binding soldering pad in the any two of the plurality of binding soldering pads in the first sub-area along the second direction; and one binding soldering pad, in any two of the plurality of binding soldering pads in the second sub-area, that is closer to the fourth edge has a width greater than another binding soldering pad in the any two of the plurality of binding soldering pads in the second sub-area along the second direction (see fig. 6A, width from first to third sections for each soldering pad)
Re claims 10 and 20, wherein in the first sub-area, adjacent binding soldering pads of the plurality of binding soldering pads are separated by a first distance, one first distance in any two first distances, that is closer to the third edge has a width greater than another first distance in the any two first distances in the first sub-area along the second direction; in the second sub-area, adjacent binding soldering pads of the plurality of binding soldering pads are separated by a second distance; and one second distance in any two second distances, that is closer to the fourth edge has a width greater than another second distance in the any two second distances in the second sub- area along the second direction (see Fig. 6A, distance from adjacent first section).  
Re claims 11-12, wherein the first sub-area has a width B1 in the second direction, the second sub-area has a width B2 in the second direction, and B1 = B2 as well as the first sub-area and the second sub-area include an equal number of binding soldering pads (see fig. 6A, symmetric width/number of the soldering pad from the central).  
Re claim 14, wherein the plurality of binding soldering pads has a same height in the first direction (see fig 16A, height in the vertical direction).  
Re claim 15, the Ashizawa et al. display device further including a substrate 10/20; and an array layer disposed on the substrate and including a plurality of thin-film transistors, each of the plurality of thin-film transistors includes a semiconductor portion, a gate electrode, a source electrode, and a drain electrode, and the plurality of binding soldering pads 112, the source electrode and the drain electrode are made of a same material and are formed in a same layer (according to an active matrix display device).  
Re claim 21, although Ashizawa et al. do not explicitly disclose the plurality of binding soldering pads are electrically connected to a plurality of gold fingers of a flexible circuit board through a conductive paste, respectively as well as opening areas in the first section compared to that of the third section, it is well known in the display art that the soldering pads connecting to a flexible circuit board (FCB) gold fingers (FCB pads made of gold for good connecting).  In addition, Hayakawa et al. wiring pads do shown a chimney shape-9-Attorney Docket No. 00189.0316.00 US Application No. 16 453,367with a narrower opening adjacent to the display area and a wider opening adjacent to the first edge (see fig. 4) for obtaining a variation in wiring resistance between the central portion and an end portion of the liquid crystal driving  circuits and the variation in area occupation ratio per unit area of the wiring disposed below the sealing material being smaller than predetermined allowable values, respectively (see Abstract).  As of result, such the wider opening adjacent to the first edge (FCB or TCB side) would result as a contact area between each of the plurality of binding soldering pads and each corresponding gold finger of the flexible circuit board in the second direction increases without extending the binding area in the first direction as displacement of the plurality of gold fingers increases due to thermal expansion from the center of the first edge to either the third edge or the fourth edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871